DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 14 January 2022 fails to place the application in condition for allowance. 
Claims 1, 3-6, 8-11, 13-16, 18-25 are currently pending.
Claims 1, 3-6, 8-10, and 23-25 are currently under examination.
Claims 11, 13-16, and 18-22 are currently withdrawn.

Status of Rejections
All previous rejections under 35 U.S.C. 103(a) are herein maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US  2007/0158200 A1) in view of Lin (US 7,893,384 B2), Drew (US 6,187,153) and Yoshioka et al (US 2004/0037682 A1) and Johnson (US 6,133,986) OR Rachet et al (US 2011/0300490 A1) with evidence provided by Sawai (US 2012/0194787 A1).
As to claims 1 and 8-10, Cohen discloses a method for fabricating a three-dimensional metal structure (Abstract), comprising: 
	forming one or more layers successively on a substrate, each of the layers comprising a structural material or a sacrificial material (Fig. 6C OR 7C “blanket deposit step”  and “deposit second material” steps)
	 patterning the layer of the formed layers (Steps “selectively pattern the deposited…”).
	removing redundant materials from the formed layers to release the fabricated three- dimensional metal structure (Fig. 6C/7C “release steps” as required by instant clams 25 and  wherein the one or more layers are connected to a negative side of a DC power supply ([0026],[0028], [0029]) wherein a positive side of the DC power supply is connected to an electrodeposition device ([0026],[0028], [0029] via anode).
	Cohen further discloses deposition of two different materials as sacrificial and structural materials including nickel and copper ([0074][0082]) whereby alternately depositing one of the nickel and copper on the substrate by electrodeposition (Abstract) to form a first layer of the layers; and depositing the other one of the sacrificial material and the structural material to form a further layer of the layers (See Fig. 6c and 7c as cited above in the build up of layers shown explicitly in Fig. 9).
	Cohen fails to explicitly disclose laser machining, by the recombined pulsed laser, each of the formed layers based on a photomask corresponding to the structure to be fabricated, wherein the laser machining, by the pulsed laser, each of the formed layers based on the photomask corresponding to the structure to be fabricated comprises: patterning a layer of the formed layers by simultaneously projecting a plurality of parallel pulsed light sheets on the patterned layer, 
	guiding a pulsed laser to a digital micromirror device (DMD) with a programmed pattern; 
	dispersing, by the DMD, spectrum of the pulsed laser into different directions, the dispersing comprising diffracting the pulsed laser, wherein the DMD functions both as a diffractive optical element and a programmable photomask; 
	recombining, by an objective lens, the dispersed spectrum spatially and temporally at a focal region of the dispersed spectrum

	Lin discloses laser machining (Abstract), by a pulsed laser (Abstract “laser pulses”), each of the formed layers based on a photomask corresponding to the structure to be fabricated, wherein the laser machining (#130 col. 5 lines 48-51 citing a DMD OR LCD as required by instant claims 8-10), by the pulsed laser, each of the formed layers based on the photomask corresponding to the structure to be fabricated comprises: patterning a layer of the formed layers by simultaneously projecting a plurality of parallel pulsed light sheets on the patterned layer (See Fig. 1 and 5 via use of the DMD as required by instant claim 25) using a femtosecond laser (col. 5 lines 7-10).
	Lin further discloses that the DMD may either transmissive or reflective (col. 5 lines 7-10) with embodiments showing a transmissive DMD coupled that recombines, by an objective lens, the dispersed spectrum spatially and temporally at a focal region of the dispersed spectrum (Fig. 3 #130 DMD with optical system 210 which produced a focal region 340), thereby guiding a pulsed laser to a digital micromirror device (DMD) with a programmed pattern as now required by instant claim 1.
	Rachet discloses using a digital micromirror device for photolithography (Title), such as laser etching ([0074]), which operate on the diffraction principle to focus the laser pulses in fabricating three dimensional structures, thereby enabling micromachining. ([01222]-[0123]). Johnson also discloses using a microlens for microlithography (Title, claim 4) using a DMD as an image source acting as a photomask (Abstract), with use in laser assisted etching (Fig. 16s).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used the laser machining apparatus of Lin in the method of Cohen because the arrangement is suitable for simultaneous machining of several points of a workpiece instead of a point-by-point process and thus allows the machining to be done in lines, shapes or areas with a very high resolution (Lin col. 6 lines 1-11). Further it would be obvious to one of ordinary skill in the art to have used a reflective DMD as suggested by Lin OR the laser machining system of Rachet OR Johnson in the method of Cohen, as modified by Lin, since said option is an explicitly suitable device to use with an objective lens to provide the focal region of 
	Yoshioka discloses plating tanks 44 with copper and nickel solutions with water cleaning tanks (#24) disposed between the two copper/nickel plating chamber (See Fig. 1) where each plating tank has an anode for connection to an electrical circuit (#36 [0042]). Drew discloses using controller (Computer Fig. 1) and a singular power source (Fig. 1 #54) connected to plural plating cells (Fig. 1 #s 16-19).
	Thus, it further would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a first and second explicit plating chambers with a water chamber between as taught by Yoshioka in the method of Cohen, as modified by Lin, Johnson, OR Rachet, because it allows cleaning of workpiece between each process ([0025] Yoshioka which reads on instant claim 23 in the combined process between nickel and copper depositions). Last, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly connected each plating cell with the positive side of the power sources as taught by Drew in the method of Cohen, as modified by Lin, Johnson, OR Rachet, because it allows monitoring of the electroplating operation of a plurality of tanks (Abstract col. 5 lines 56- col. 6 line 11).

As to claim 3, Cohen, as modified by Lin, Yoshioka, Drew, Johnson OR Rachet, Lin disclose further buildup of layers each individually made, thus would be obvious that the patterning of each of the formed layer is based on a sub-photomask defined for each layer as the 

As to claim 5, Cohen discloses etching, by an etchant, the deposited sacrificial material to remove the redundant materials ([0019], [0173]).

As to claim 6, Cohen further disclose use of gold ([0262]), silver ([0074]), nickel ([0074]), copper ([0082]), lead ([0262]) as sacrificial or structural materials.

As to claim 24, Cohen discloses performing agitation in the nickel or copper electrolyte chambers solutions during electrodeposition ([0174]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, as modified by Lin, Yoshioka, Drew, Johnson OR Rachet, in view of Fredenberg et al (US 2009/0071837 A1).
As to claim 4, Cohen further discloses planarizing each of the formed layers (See Fig, 6c or 7c) using several methods and suggesting other (“or the like” [0084]) but fails to explicitly disclose planarization via laser machining.
	Lin discloses laser machining can control the depth of the laser machining (See Lin col. 8 lines 36-46) and thus provide a recognized method of removing material.
	Fredenberg discloses using laser-ablation to performing planarization in a planarization step ([0115]).
.


Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.
As an initial matter, Applicant argues that [0089] is not present in Yoshioka, which is clear. The Examiner notes said citation was a remnant and not relevant to Yoshioka, where said citation is not needed nor relied upon in the instant rejection.
In response to Applicant’s argument that Yoshioka “merely shows a water cleaning tank disposed between two plating chambers” and does not disclose the chamber contain copper and nickel solutions, this argument is not persuasive as the apparatus of Yoshioka provides chambers for the plating solutions of Cohen, which explicitly use nickel and copper electrolyte plating solutions. By virtue of performing the depositions of Cohen, which again explicitly require nickel or copper electrolyte solutions, which, presumably, must be inherently contained in some type of container, chamber, tank or the like. Cohen merely fails to a cleaning tank disposed therebetween.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795